Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 January 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes Jan. 25. 1777
I write the inclosed in haste as I have many things to see ready in order that I may get to the Ship tomorrow. I have got a difficult Task to go through but I will acquit myself as well as I can and hope (obeying orders) you will not think my Conduct too rigourous. I am Your dutifull and Affectionate Kinsman
J Williams

I have not time to answer Mr. Alexanders Letter now.
I am treated here with as much Respect as if I were the Nephew of a prince. So much is your name respected that I hear the Ladies of Nantes are about making an addition to their heads in imitation of your Hair Cap, which they intend to call a la Franklin.

 
Addressed: A Monsieur / Monsieur Franklin LLD / Hotel de Hambourg / Rue Jacob / a Paris.
Notation: J. Williams 25 Jany. 77.
